Case 1:19-mc-00342-LPS Document 25-1 Filed 09/24/20 Page 1 of 2 PageID #: 213




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 PHILLIPS PETROLEUM COMPANY
 VENEZUELA LIMITED and
 CONOCOPHILLIPS PETROZUATA B.V.,

                        Plaintiffs,

        v.                                           C.A. No. 19-mc-00342-LPS

 PETRÓLEOS DE VENEZUELA, S.A.,
 CORPOGUANIPA, S.A., and PDVSA
 PETRÓLEO, S.A.,

                        Defendants.


                                      [PROPOSED] ORDER

       WHEREAS, a hearing on Plaintiffs’ Motion for Order Authorizing the Issuance of a Writ

of Fieri Facias (the “Motion”) was held on September 17, 2020 (the “Hearing”);

       WHEREAS, during the Hearing the Court requested the parties submit the August 18, 2018

Settlement Agreement (the “Settlement Agreement”) as a confidential filing, and confer regarding

anything else the parties propose to provide to the Court in order to resolve the Motion;

       WHEREAS, the parties have conferred and agreed to the filing of the executed Settlement

Agreement, less exhibits, under seal;

       IT IS HEREBY ORDERED this ____ day of __________________, 2020, as follows:

       1.      The parties shall submit the executed Settlement Agreement, less exhibits, under

seal as a confidential filing on or before September 29, 2020; and

       2.      Within 14 days after the above confidential filing, the parties shall file a public

version of the above confidential filing that redacts only information the public disclosure of which

could harm one or more of the parties.
Case 1:19-mc-00342-LPS Document 25-1 Filed 09/24/20 Page 2 of 2 PageID #: 214




                                   ____________________________________
                                         United States District Judge




                                     2
